DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the polymer of Claims 1-10 and 18 in the reply filed on 31 August 2021 is acknowledged.  The traversal is on the ground(s) that the polymers described by the ‘757 publication do not contain trimethyl aminopropyl methacrylate chloride in concentrations of 5%, but rather 0.1% TMAMC in 5% water.  This is not found persuasive because the 0.1% applicants point to in fact refers to the concentration of dodecyl mercaptan in the first portion of the reaction mixture.
The requirement is still deemed proper and is therefore made FINAL.
However, as set forth below, as presently amended Claims 1-10, 13, 14, and 16-18 are allowable. The restriction requirement set forth in the Office action mailed on 23 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 23 July 2021 is WITHDRAWN.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
The instant application is a National Stage entry of International application PCT/EP2018/073652 filed 4 September 2018.
Receipt is acknowledged of certified copies of papers related to foreign national applications PCT/EP2018/055858 filed 9 March 2018 and EP17191129.0 filed 14 September 2017 required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Myers on 9 November 2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 2, Line 1-2:	The phrase “The polymer as claimed in Claim 1 comprising” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, wherein the polymer comprises---.
Claim 3, Line 1:	The phrase “The polymer as claimed in Claim 1, wherein” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, wherein the polymer comprises---.
Claim 4, Line 1:	The phrase “The polymer as claimed in Claim 1” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, ---.
Claim 5, Line 1:	The phrase “The polymer as claimed in Claim 1” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, ---.
Claim 6, Line 1:	The phrase “The polymer as claimed in Claim 1” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, ---.
Claim 7, Line 1:	The phrase “The polymer as claimed in Claim 1” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, wherein the polymer is---.
Claim 8, Line 1:	The phrase “The polymer as claimed in Claim 1” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, ---.
Claim 8, Line 2:	Following the phrase “film forming temperature (MFFT)” the phrase ---of the polymer--- has been inserted.

Claim 9, Line 2:	Following the phrase “transition temperature (Tmg)” the phrase ---of the polymer--- has been inserted.

Claim 10, Line 1:	The phrase “The polymer as claimed in Claim 1” has been DELETED and REPLACED by the phrase ---The dosage form of Claim 1, ---.
Claim 10, Line 2:	Following the phrase “average molecular weight Mw” the phrase ---of the polymer--- has been inserted.
Claim 11:	Has been CANCELLED.
Claim 12:	Has been CANCELLED.
Claim 13:	The text has been DELETED and REPLACED by the following: ---The dosage form of Claim 1, wherein the coating layer optionally contains a plasticizer which, when present, represents less than 5% by weight of the polymer present in the core coating. ---.
Claim 14, Line 1:	The phrase “Claim 11” has been DELETED and REPLACED by the phrase ----Claim 1---.
Claim 15:	Has been CANCELLED.
Claim 16, Line 2:	The phrase “Claim 11” has been DELETED and REPLACED by the phrase ----Claim 1---.
Claim 16, Line 3:	Before the phrase “polymerizing the monomer mixture” the following has been added:
	---1) providing a core, comprising a biologically active ingredient, and 2) ---.

Claim 16, Line 10:	Following the phrase “cationic group in the alkyl group” the following has been added: ---3) coating the core comprising a biologically active ingredient with said polymer, ---.
Claim 18, Line 1:	The phrase “The polymer” has been DELETED and REPLACED by the phrase ---The dosage form---.

Allowable Subject Matter
Claims 1-10, 13, 14, and 16-18, as amended above, are ALLOWED.
The following is an examiner’s statement of reasons for allowance: Applicants claims, as presently amended, require that the elected polymer be employed as a coating on a pharmaceutical dosage form.  While it is arguable that the polymers obtainable from the copolymerization of the combination of EHMA and either of ethyl or methyl methacrylate with hydroxyl-alkyl esters of acrylic or methacrylic acid and alkyl esters of acrylic or methacrylic acid with quaternary cationic groups are either known or obvious from the prior art available at the time of the instant application, these prior art references relate to technologies so far removed from the presently claimed pharmaceutical dosage forms as to represent non-analogous art unsuitable for application to the subject matter claimed.  See, e.g., JP61152757 (of record) (describing polymers used in the textile, adhesive, and agricultural industries); U.S. PGPub. 2017/0145138 (papermaking and sewage treatment processes); U.S. PGPub. 2016/0215199 (hydraulic fracking); U.S. PGPub. 2014/0186680 (energy storage); WO2013/080964 (Color filter Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010), and it must be remembered that analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose, Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008), here, no such recognition is possible given the divergence of prior art relevant to the polymeric coatings claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613